Case: 21-10509      Document: 00516384137         Page: 1    Date Filed: 07/06/2022




           United States Court of Appeals
                for the Fifth Circuit                                     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                                July 6, 2022
                                   No. 21-10509                             Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Joshua Deunte Caldwell,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19–CV–2879


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:
          Joshua Deunte Caldwell and his co-conspirators executed an armed
   robbery of over $500,000 in jewelry from a store in Dallas. Caldwell pleaded
   guilty to conspiracy to interfere with commerce by robbery under 18 U.S.C.
   § 1951(a) and brandishing a firearm during a crime of violence under 18
   U.S.C. § 924(c). His conspiracy charge served as the predicate “crime of
   violence” for the firearm conviction under the residual clause of § 924(c).
   Under the terms of his plea agreement, Caldwell waived the right to challenge
   his conviction and sentence, either on direct review or collateral attack.
Case: 21-10509        Document: 00516384137             Page: 2      Date Filed: 07/06/2022




                                        No. 21-10509


           The district court sentenced Caldwell to consecutive prison terms for
   the two offenses. Caldwell did not appeal.
           Several years later, the Supreme Court struck down the residual
   clause of § 924(c) as unconstitutionally vague in United States v. Davis, 139
   S. Ct. 2319 (2019). Relying on Davis, Caldwell brought this collateral attack
   on his firearm conviction under 28 U.S.C. § 2255.                   He argued that,
   notwithstanding his plea waiver, his § 924(c) conviction must be set aside
   because it was predicated on the residual clause held unconstitutional in
   Davis. 1
           Caldwell does not dispute that he waived the right to bring a collateral
   challenge as part of his plea agreement. Yet the district court nevertheless
   granted relief, theorizing that his plea waiver did not bar a collateral attack
   predicated on a subsequent change in law.
           As five Supreme Court justices recently reaffirmed, however, plea
   waivers such as the one entered here “preclude[] any argument based on the
   new caselaw.” Grzegorczyk v. United States, _ U.S. _, _ (2022) (Kavanaugh,
   J., respecting the denial of certiorari). See also Grzegorczyk v. United States,
   997 F.3d 743 (7th Cir. 2021), cert. denied, _ U.S. _, _ (2022).
           So Caldwell’s plea waiver bars this collateral attack under § 2255.
   Accordingly, we reverse.




           1
             Caldwell’s co-defendants were convicted under § 924(c) based on an underlying
   crime of violence that remains valid even after Davis—namely, robbery under § 1951(a), as
   opposed to merely a conspiracy to commit robbery. The government notes that Caldwell
   admitted to facts in his plea agreement that would have supported that same robbery
   predicate being charged in his case as well.




                                              2